1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RACHEL MARIE WHITTED,                                Case No. 3:21-cv-00193-MMD-CLB
      aka Ralph Whitted (#1212277),
4                                                                         ORDER
                                             Plaintiff
5
             v.
6
      LAURA,
7
                                          Defendant
8
9
     I.     DISCUSSION
10
            On April 26, 2021, Plaintiff, an inmate in the custody of the Nevada Department of
11
     Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed
12
     a financial certificate and inmate account statement for the previous six-month period.
13
     (ECF Nos. 1-1, 1-2). Plaintiff has not filed an application to proceed in forma pauperis
14
     on this Court's approved form or a financial certificate on this Court's approved form.
15
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
16
     a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
17
     action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the
18
     inmate must submit all three of the following documents to the Court:
19
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
20
            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
21
            page 3),
22
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
23
            official (i.e. page 4 of this Court’s approved form), and
24
            (3) a copy of the inmate’s prison or jail trust fund account statement for the
25
            previous six-month period.
26
            The Court will grant Plaintiff a one-time extension to file a fully complete
27
     application to proceed in forma pauperis containing all three of the required documents.
28
     Plaintiff will file a fully complete application to proceed in forma pauperis on or before
1    June 28, 2021. Absent unusual circumstances, the Court will not grant any further
2    extensions of time. If Plaintiff does not file a fully complete application to proceed in forma
3    pauperis with all three required documents on or before June 28, 2021, this case will be
4    subject to dismissal without prejudice for Plaintiff to file a new case with the Court when
5    Plaintiff is able to acquire all three of the documents needed to file a fully complete
6    application to proceed in forma pauperis or pays the full $402 filing fee.
7           A dismissal without prejudice means Plaintiff does not give up the right to refile the
8    case with the Court, under a new case number, when Plaintiff has all three documents
9    needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
10   may choose not to file an application to proceed in forma pauperis and instead pay the
11   full filing fee of $402 on or before June 28, 2021 to proceed with this case.
12          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1) but the Court
13   will not file the complaint unless and until Plaintiff timely files a fully complete application
14   to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
15   II.    CONCLUSION
16          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
17   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well
18   as the document entitled information and instructions for filing an in forma pauperis
19   application.
20          IT IS FURTHER ORDERED that on or before June 28, 2021, Plaintiff will either
21   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
22   administrative fee) or file with the Court:
23          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
24          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
25          signatures on page 3),
26          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
27          official (i.e. page 4 of this Court’s approved form), and
28          (3) a copy of the inmate’s prison or jail trust fund account statement for the



                                                   -2-
1           previous six-month period.
2           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
3    application to proceed in forma pauperis with all three documents or pay the full $402
4    filing fee for a civil action on or before June 28, 2021, this case will be subject to dismissal
5    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
6    when Plaintiff has all three documents needed to file a complete application to proceed
7    in forma pauperis or pays the the full $402 filing fee.
8           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
9    (ECF No. 1-1) but will not file it at this time.
10                  April 28, 2021
            DATED: ______________
11                                                __________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
